 Case 1:19-cv-00162-RJJ-RSK ECF No. 24 filed 08/01/19 PageID.216 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



JEFFREY LAPINSKE, et al.,

               Plaintiffs,
                                                             CASE NO. 1:19-CV-162
v.
                                                             HON. ROBERT J. JONKER
CITY OF GRAND HAVEN,

            Defendant.
__________________________________/

                                             ORDER

       This matter came up for a Rule 16 conference on July 30, 2019. During the conference, the

Court addressed the Defendant’s position that the Michigan Attorney General is a necessary party

under FED. R. CIV. P. 19 (ECF No. 8). The parties focused their motion papers and oral argument

on interpretation of state statutes, but in the Court’s view federal law governs the issue. See 7

Wright, Miller & Kane, Federal Practice and Procedure § 1603 (3d ed. 2001) (“[T]he federal courts

consistently have held that it is proper to apply federal standards under Rule 19 in all federal

actions.”) Based on all matters of record, and for the reasons stated on the record in open court,

the Court denies the Defendant’s motion without prejudice at this time.

       The Court does believe that the Michigan Attorney General may have an interest in this

case, either under the Charitable Trustees Powers Act, MICH. COMP. L. § 14.271, et seq.; or because

of Plaintiff’s claim under the Constitution of Michigan articulated in Count III of the Amended

Complaint; or because of Plaintiff’s claim more generally that actions by state and municipal actors

violated state and federal constitutional provisions; or for other reasons. The Court believes the
 Case 1:19-cv-00162-RJJ-RSK ECF No. 24 filed 08/01/19 PageID.217 Page 2 of 2



State should be on notice of this case and have an opportunity to seek leave to intervene. Cf. 28

U.S.C. § 2403(b).

         ACCORDINGLY, IT IS ORDERED:

         1.      Defendant’s Motion for Joinder (ECF No. 8) is DENIED without prejudice.

         2.      The parties shall serve a copy of this Order on the Michigan Attorney General no

later than August 21, 2019 and shall file a proof of service.

         3.      Should the Michigan Attorney General wish to intervene in the case, a motion for

leave to intervene is due no later than September 30, 2019. If the Michigan Attorney General does

not seek leave to intervene by that date, the Court will assume that she does not wish to be a party

in the case.




Dated:        August 1, 2019                  /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
